15‐3392‐cv 
Cooper v. N.Y. State Dep’t of Labor   




                                         In the
              United States Court of Appeals
                            For the Second Circuit
                                         ________ 
                         AUGUST TERM 2015 
                           No. 15‐3392‐cv 
                                     
                         WINIFRED COOPER, 
                         Plaintiff‐Appellant, 
                                     
                                   v. 
                                     
             NEW YORK STATE DEPARTMENT OF LABOR, 
                        Defendant‐Appellee.* 
                              ________ 
                                     
           Appeal from the United States District Court 
               for the Northern District of New York 
                              ________ 
                      
                       ARGUED: APRIL 5, 2016 
                       DECIDED: APRIL 26, 2016 
                              ________ 
                                     
Before: KEARSE, CABRANES, and CHIN, Circuit Judges. 
                              ________ 



       * The Clerk of Court is directed to amend the official caption to conform 

with the caption above. 
2                                               No. 15‐3392‐cv




      Plaintiff‐appellant  Winifred  Cooper  appeals  an  October  9, 
2015  judgment  of  the  United  States  District  Court  for  the  Northern 
District  of  New  York  (Glenn  T.  Suddaby,  Chief  Judge)  dismissing, 
under Federal Rule of Civil Procedure 12(b)(6), claims based on Title 
VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et seq. (“Title 
VII”), and the New York State Human Rights Law, N.Y. Exec. Law 
§§  290  et  seq.  (“NYSHRL”).    Cooper’s  complaint  alleges  that  her 
former  employer,  defendant‐appellee  New  York  State  Department 
of  Labor,  unlawfully  retaliated  against  her  for  opposing  an 
employment  practice  proscribed  by  Title  VII  and  the  NYSHRL.  
Concluding,  as  did  the  District  Court,  that  Cooper  could  not 
reasonably  have  believed  that  the  conduct  she  opposed  violated 
either statute, we AFFIRM. 
                                ________ 
                                      
                    CHRISTOPHER  D.  WATKINS,  Sussman  &  Watkins, 
                    Goshen, NY, for Plaintiff‐Appellant. 
                     
                    BRIAN  D.  GINSBERG,  Assistant  Solicitor  General 
                    (Barbara  D.  Underwood,  Solicitor  General,  and 
                    Andrew  B.  Ayers,  Senior  Assistant  Solicitor 
                    General,  on  the  brief),  for  Eric  T.  Schneiderman, 
                    Attorney  General  of  the  State  of  New  York,  for 
                    Defendant‐Appellee. 
                     
                    Julie  Salwen,  Harrison,  Harrison  &  Assoc.,  Ltd., 
                    Red  Bank,  NJ,  for  Amicus  Curiae  National 
                    Employment  Lawyers  Association/New  York,  in 
                    support of Plaintiff‐Appellant.  
                                ________ 
3                                                 No. 15‐3392‐cv




                                         
PER CURIAM: 

       Plaintiff‐appellant  Winifred  Cooper  appeals  an  October  9, 
2015  judgment  of  the  United  States  District  Court  for  the  Northern 
District  of  New  York  (Glenn  T.  Suddaby,  Chief  Judge)  dismissing, 
under Federal Rule of Civil Procedure 12(b)(6), claims based on Title 
VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et seq. (“Title 
VII”), and the New York State Human Rights Law, N.Y. Exec. Law 
§§  290  et  seq.  (“NYSHRL”).    Cooper’s  complaint  alleges  that  her 
former  employer,  defendant‐appellee  New  York  State  Department 
of Labor (“defendant” or “DOL”), unlawfully retaliated against her 
for opposing an employment practice proscribed by Title VII and the 
NYSHRL.  Concluding, as did the District Court, that Cooper could 
not reasonably have believed that the conduct she opposed violated 
either statute, we AFFIRM. 
        
                              BACKGROUND 

       This  case  arises  out  of  defendant’s  decision,  in  April  2013,  to 
remove Cooper from her position as Director of Equal Opportunity 
Development  (“DEOD”)  for  the  DOL.1    Prior  to  her  removal, 
Cooper’s  responsibilities  as  DEOD  included  “ensur[ing]  that  [the 
DOL]  complied  with  federal  Equal  Opportunity  rules  and 



       1 We draw the facts from Cooper’s amended complaint, accepting them as 

true and viewing them in the light most favorable to Cooper.  Galper v. JP Morgan 
Chase Bank, N.A., 802 F.3d 437, 443‐44 (2d Cir. 2015). 
4                                                   No. 15‐3392‐cv




regulations.”    J.A.  13.2    In  December  2012,  she  learned  that  the 
Governor’s Office of Employee Relations (“GOER”) had developed a 
plan  to  “alter  the  means  by  which  internal  [Equal  Employment 
Opportunity  (“EEO”)]  complaints  were  to  be  handled  by  state 
agencies, including the” DOL.  Id.   

       Cooper  believed  that  the  proposed  changes  “materially 
conflicted with federal regulations” because they would “subject the 
EEO  complaint  response  process  to  political  pressure,”  increasing 
the likelihood that workplace discrimination would go unredressed.  
Id.    In  a  series  of  communications  with  her  supervisors,  Cooper 
brought these concerns to light.  J.A. 13‐14.   

       Cooper’s  position  carried  the  day—the  GOER  plan  was 
altered  to  take  account  of  her  views—but,  in  April  2013,  she  was 
fired,  allegedly  in  retaliation  for  having  lobbied  against  GOER’s 
proposal.  J.A. 14‐15.  On that basis Cooper filed this lawsuit, seeking 
recovery  under  Title  VII  and  the  NYSHRL.3    The  District  Court 
granted  defendant’s  Rule  12(b)(6)  motion  to  dismiss,  see  Cooper  v. 
N.Y.  State  Dep’t  of  Labor,  No.  1:14  Civ.  717  (GTS)  (CFH),  2015  WL 
5918263 (N.D.N.Y. Oct. 9, 2015), and Cooper appealed. 




       2 References to “J.A.” are to the joint appendix.
        3  “Employment  discrimination  claims  brought  under  the  NYSHRL  are 

analyzed identically to claims under . . . Title VII,” Brennan v. Metro. Opera Ass’n, 
Inc., 192 F.3d 310, 316 n.2 (2d Cir. 1999); thus, our analysis does not distinguish 
between Cooper’s federal and state causes of action. 
5                                                 No. 15‐3392‐cv




                                DISCUSSION 

       Reviewing the question de novo, Cohen v. S.A.C. Trading Corp., 
711 F.3d 353, 358 (2d Cir. 2013), we conclude that the District Court 
did  not  err  in  dismissing  Cooper’s  complaint.    Title  VII’s  anti‐
retaliation  provision  prohibits  employers  from  “discriminat[ing] 
against  any  individual  .  .  .  because  he  has  opposed  any  practice 
made  an  unlawful  employment  practice  by  this  subchapter.”    42 
U.S.C.  §  2000e‐3(a).    A  plaintiff  seeking  to  demonstrate  that  he 
engaged  in  protected  activity  need  not  show  that  the  behavior  he 
opposed  in  fact  violated  Title  VII;  he  must,  however,  show  that  he 
“possessed a good faith, reasonable belief,” Summa v. Hofstra Univ., 
708  F.3d  115,  126  (2d  Cir.  2013),  that  the  employer’s  conduct 
qualified  as  an  “unlawful  employment  practice”  under  the  statute, 
see 42 U.S.C. § 2000e‐3(a). 

       Title VII is a “precise, complex, and exhaustive” statute, Univ. 
of Tex. Sw. Med. Ctr. v. Nassar, ‐‐‐ U.S. ‐‐‐, 133 S. Ct. 2517, 2530 (2013), 
and  it  defines  the  term  “unlawful  employment  practice”  with 
characteristic  exactitude.    An  “unlawful  employment  practice”  is 
“discrimination on the basis of any of seven prohibited criteria: race, 
color,  religion,  sex,  national  origin,  opposition  to  employment 
discrimination,  and  submitting  or  supporting  a  complaint  about 
employment discrimination.”  Id. at 2532; see also 42 U.S.C. § 2000e‐
2(a)‐(d) (enumerating as an “unlawful employment practice” status‐
based  discrimination  by  various  entities);  id.  §  2000e‐2(l) 
(enumerating  as  an  “unlawful  employment  practice”  status‐based 
discrimination  in  “employment  related  tests”);  id.  §  2000e‐3(a) 
6                                                 No. 15‐3392‐cv




(enumerating  as  an  “unlawful  employment  practice”  retaliating 
against  an  individual  for  opposing  conduct  made  unlawful  by,  or 
participating  in  a  proceeding  under,  Title  VII);  id.  §  2000e‐3(b) 
(enumerating as an “unlawful employment practice” the advertising 
of a preference for applicants based on “race, color, religion, sex, or 
national origin”).  Thus, a plaintiff alleging unlawful retaliation may 
not  recover  unless  he  reasonably  believed  that  the  conduct  he 
opposed ran afoul of one of these particular statutory proscriptions.  
See,  e.g.,  Manoharan  v.  Columbia  Univ.  Coll.  of  Physicians  &  Surgeons, 
842 F.2d 590, 594 (2d Cir. 1988) (objecting to an employer’s failure to 
adhere  to  its  own  affirmative‐action  program  is  not  protected 
activity,  because  such  a  failure  is  not  an  “unlawful  employment 
practice” under Title VII). 

       For  this  reason,  Cooper  is  not  entitled  to  relief.    The  conduct 
she  opposed—the  amendment  of  internal  procedures  in  a  manner 
that, she believed, would permit political considerations to influence 
the evaluation of discrimination claims—is not a “practice made an 
unlawful employment practice” by Title VII.  42 U.S.C. § 2000e‐3(a).  
Nor could Cooper reasonably have believed otherwise.  In defining 
with  great  care  and  precision  those  behaviors  that  qualify  as 
“unlawful employment practices,” the statute lays on employers no 
obligation  to  maintain  any  particular  procedures  for  handling 
7                                                    No. 15‐3392‐cv




internal complaints.  Indeed, the relevant provisions do not touch on 
the subject at all.4 

        Cooper  contends  that  her  activity  was  protected  because  she 
opposed  a  practice  that,  if  adopted,  would  have  increased  the 
likelihood  of  future  unredressed  Title  VII  violations.    We  cannot 
agree.  The same argument might be (indeed, has been) made about 
the  abandonment  of  voluntary  affirmative  action  programs,  but 
opposing  an  employer’s  failure  to  engage  in  affirmative  action  is 
nevertheless unprotected under the statute.  See Manoharan, 842 F.2d 
at 594.  For instance, in King v. Jackson, the plaintiff alleged that the 
Department  of  Housing  and  Urban  Development  (“HUD”)  had 
violated Title VII by forcing him to resign because he had opposed 
HUD’s  decision  to  discontinue  its  Affirmative  Employment  Plan 
(“AEP”), a program calculated to rectify the “manifest imbalance or 
conspicuous absence of minorities and women in the agency’s work 
force.”  487 F.3d 970, 971 (D.C. Cir. 2007) (internal quotation marks 
omitted).    Contending  that  the  AEP  functioned  as  a  “structural 
safeguard  against  discriminatory  hiring,”  the  plaintiff  urged  that 
HUD’s decision to scrap the program would increase the likelihood 
of future discrimination and should therefore itself be viewed as an 
unlawful employment practice.  Id. at 973 (internal quotation marks 
omitted).    The  court  disagreed.    “Even  if  .  .  .  HUD  used  its  AEP  to 

        4  In  view  of  this  conclusion,  we  need  not  reach  defendant’s  remaining 

argument in support of affirmance: that Cooper failed to plausibly allege that she 
reasonably  believed  that  GOER’s  proposed  procedures  would  increase  the  risk 
that  political  pressures  would  compromise  the  fair  handling  of  discrimination 
claims. 
8                                                No. 15‐3392‐cv




prevent  discrimination,”  it  reasoned,  “that  does  not  convert  the 
Department’s refusal to extend the AEP into an act of discriminatory 
hiring.”  Id.  

       So  too  here.    That  Cooper  sought  to  ensure  that  hypothetical 
victims  of  discrimination  received  a  fair  shake  does  not  mean  that 
she  “possessed  a  good  faith, reasonable belief,” Summa, 708 F.3d at 
126,  that  accepting  GOER’s  proposal  would  have  qualified  as  an 
“unlawful  employment  practice”  under  the  statute,  see  42  U.S.C.  § 
2000e‐3(a).   Simply put, her argument stretches our precedents and 
the text of Title VII well past their breaking points.   

       Perhaps  tellingly,  Cooper  urges  us  to  construe  Title  VII’s 
retaliation  clause  “broadly”  with  an  eye  toward  promoting  the 
statute’s  “broad  remedial  purposes.”    Appellant’s  Br.  11.    We  are 
mindful that when an employer punishes an employee for conduct 
intended  to  secure  equality  in  the  workplace,  it  does  little  to 
further—and  may  hinder—Title  VII’s  primary  objective  of 
eradicating  invidious  discrimination  in  employment.    But  “no 
legislation  pursues  its  purposes  at  all  costs.”    CTS  Corp.  v. 
Waldburger, ‐‐‐ U.S. ‐‐‐, 134 S. Ct. 2175, 2185 (2014) (internal quotation 
marks  omitted).    We  may  not,  in  the  name  of  advancing  general 
aims, ignore Congress’s choice to carefully circumscribe the universe 
of  “unlawful  employment  practices”—and  thus  to  circumscribe  the 
universe  of  conduct  protected  from  retaliation.    See  id.  (“The  Court 
of  Appeals  supported  its  interpretation  .  .  .  by  invoking  the 
proposition that remedial statutes should be interpreted in a liberal 
manner.  The Court of Appeals was in error when it treated this as a 
9                                                No. 15‐3392‐cv




substitute  for  a  conclusion  grounded  in  the  statute’s  text  and 
structure.”).    Because  Cooper  did  not  engage  in  any  such  conduct, 
we must affirm the judgment of the District Court. 

                               CONCLUSION 

      In  sum,  Cooper  could  not  reasonably  have  believed  that  in 
lobbying  against  GOER’s  proposal,  she  was  opposing  conduct  that 
qualified as an “unlawful employment practice” under Title VII.  We 
thus AFFIRM the October 9, 2015 judgment of the District Court.